Title: To James Madison from George Lee Turberville, 8 January 1788
From: Turberville, George Lee
To: Madison, James


Dear sir
Richmond City January 8th. 1788.
The Commissioners appointed to liquidate the claim of this state against the United States on Acct. of the Ceded Territory were by some very animated resolutions of our house yesterday stopped from further proceeding in the business untill a remonstrance had been presented to Congress. This will no doubt be officially transmitted to you in a few days. The construction of the Words, “all necessary and reasonable expences” is what has given rise to the interposition of the Legislature—it appearing to be the design of the Continental commissioner to take up the business de novo—to contest the propriety of the payments actually made by the State, & to refuse even the Bills with the Acceptance of our Governor, as vouchers for the sums expended. Not having been one of the Committee & being totally unacquainted with the business altogether, I was not a little astonished to hear the Clerk read a Resolution (which was after those agreed to by the house) declaring that no further payments shou’d be made to Congress untill they had given us the fullest indemnification for our expenditures for the Conquest of the Illinois Country. The person who introduced the Measure (Colo. Mason), the Critical situation of this state—and of the Continent—and the violent features of the first resolutions—& the absolutely antifederal tendency of the last, occasion’d me to oppose the last—& eventually it was stricken out. Much I fear—least those which have passed shou’d be productive of heat—but as they will pass through the hands of our Delegation I have no doubt but that they will be placed in such a light before Congress—as shall be most conducive to our Interests.
A District-Court Bill has passed both houses—much like that which was before our house last year. Four additional Judges are appointed (Mesrs. Prentis—Gabriel Jones—St George Tucker & Richard Parker) and three Judges are to attend his District. This as a most important & beneficial Measure—I am sure will be pleasing to you—& I have therefore inserted it.

Upon the subject of the proposed plan (some communications touching which I have a great desire to receive from yr. hands) I can only say that it appears to be gaining ground. The Letter of the Governor, has been of great service in promoting the adoption of it—he convinced its Enemies of the necessity of a change, & has pointed out not a single objection to the new plan in which they will coincide with him.
Our house will rise to day. So that shou’d you find it convenien[t] to favor me with a Letter—you will be pleased to direct it to Richmond County Via Hobbs Hole. I will promise you to be punctual correspondent—altho it will not be in my power to render my Letters either as usefull—as agreeable or as instructiv[e] as yours will be.
Please sir to present me most affectionately to Colo. Carrington & Mr. Brown—& beleive me to remain With great Regard your most Obedt. humble servant
George lee turberville
